DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 August 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 and 5-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Naga, U.S. 2012/0116486 (hereinafter Naga) in view of Ormsby, U.S. 2010/0004650 (hereinafter Ormsby).
Regarding claims 1-3 and 5, Naga discloses (note figs. 10A-B and 13; see paragraphs 102 and 106) a catheter for creating a lesion in adventitia tissue of a renal artery while protecting intima and media tissue, the catheter comprising: a catheter body having a fluid passage therein; a balloon (1040) in communication with the fluid passage to receive cooling fluid for inflating the balloon into a shape that surrounds the catheter body so that the catheter body is surrounded by balloon when inflated at both a proximal and a distal end of the balloon and the renal artery is occluded; and a microwave antenna carried by the catheter body within the balloon (deposited on inner surface of balloon - paragraph 106), the antenna being connectable to a microwave generator, and being configured to emit energy omnidirectionally; wherein the antenna comprises a single antenna coil (55) ‘wound around an outside’ (i.e., around an outer boundary/perimeter) of a coaxial cable (i.e., proximal antenna), in an interior of the balloon, and connected to a center conductor (52) of the coaxial cable; wherein the balloon surrounds an entire length of the coil; and wherein an insulating material (58) separates at least a portion of the coil from conductive elements (center conductor ‘52’ and outer conductor ‘56’) of the coaxial cable.  While Naga discloses a microwave antenna that can be deposited on either an inner or an outer surface of the balloon (note paragraph 106), Naga fails to explicitly disclose that the microwave antenna is spaced from an inner surface of a wall of the balloon.  Ormsby teaches (note fig. 2) a similar system comprising a microwave antenna (see coaxial cable ’18’ and ’20’, and helical antenna ‘14’) carried by a catheter body within a balloon (15), wherein the antenna is spaced from an inner surface of a wall of the balloon and separated from the interior of the balloon by a dielectric encapsulant (34) disposed therearound, the antenna having the claimed configuration (note paragraph 49).  It is well known in the art that these different microwave balloon configurations are widely considered to be interchangeable (see variety of embodiments in Naga).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to have modified the apparatus of Naga to comprise a microwave antenna that is spaced from an inner surface of the balloon and separated from the interior of the balloon by a dielectric encapsulant.  This is because this modification would have merely comprised a simple substitution of interchangeable microwave balloon configurations in order to produce a predictable result (see MPEP 2143).  While this modified device would not expressly teach a dielectric encapsulant composed of the claimed heat shrink material, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have further modified Naga accordingly.  This is because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
Regarding claim 6, Naga discloses (see paragraph 80) a catheter wherein the lesion includes both the adventitia tissue and a region of tissue surrounding the adventitia tissue (i.e., renal nerves surrounding the adventitia).
Regarding claims 7-10, Naga discloses (see paragraph 75) a catheter capable of forming the lesion at the claimed depth in the claimed manner.  It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 11, Naga discloses (see paragraph 86) a catheter further comprising a temperature sensor carried by the catheter body to sense a temperature near the intima tissue.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Naga in view of Ormsby as applied to claims 1-3 and 5-11 above, and further in view of Hines, U.S. 4,583,556 (hereinafter Hines).
Regarding claim 4, Naga in view of Ormsby teaches (see above) a catheter comprising: a catheter body, a balloon, and a microwave antenna, wherein the microwave antenna comprises an antenna coil and a coaxial cable having a center conductor and an outer conductor.  While this combination of references teaches that the antenna coil is connected to the center conductor, it fails to explicitly disclose a second antenna coil connected to the outer conductor.  Hines teaches (note fig. 3) a similar microwave catheter comprising an inner (17) and outer (47) antenna coil connected to an inner (16) and outer (46) conductor (respectively).  This design is utilized in order to ‘provide uniform heating without hot spots’ (see abstract), thereby resulting in increased safety and predictability.  It should also be noted that it is well known in the art that these different microwave catheter configurations are widely considered to be interchangeable.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to have further modified the catheter of Naga to comprise an inner and outer antenna coil connected to the inner and outer conductors (respectively).  This is because this modification would have merely comprised a simple substitution of interchangeable microwave catheter configurations in order to enable a target to be heated uniformly without the creation of hot spots, thereby resulting in increased safety and predictability (see MPEP 2143).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because they do not apply to the current rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A GIULIANI/
Primary Examiner, Art Unit 3794